Porter, J.
delivered the opinion of the , . . , , court. 1 he only question m this case is the right of the interpleader to intervene. The court below refused him permission to do so, 1 and he ’appealed. ' 1 A
The suit between the plaintiffs and defendants grew out of steps taken by the latter to carry into effect a judgment they had obtained in their favour, in an action in which both parties claimed the estate of one Madelaine Masse, a i. w. c. Judgment being rendered in favour of the defendants for two thirds of the estate, they proceeded to take out a writ of possession, and were about to execute it,when the plaintiffs obtained an injunction. In this petition they state that the writ was illegally sued out; that it could not issue until a partition was made of the property which the parties held in common. They pray that it may be quashed, and that they may recover $500, the damages they have sustained in the premises.
The answer of the defendants acknowledges *197the error they had committed, expresses their J r willingness to have a partition of the made, for which purpose they state they are „ . . about to commence an action of partition; and avers that the plaintiffs have suffered no damage, except the costs, which the defeiidants state they are willing to pay.
On this issue so joined, in which we can discover nothing in dispute between the parties, except the claim for damages, the petitioner in intervention prayed liberty to inter-plead, on the ground that he was in fact the legal heir of Madelaine Masse, and entitled to the whole of the property left by her. His petition concluded by a prayer that both parties may be compelled to answer it; that he may be decreed to be the sole heir of Made-laine Masse, and as such entitled to the whole of her succession.
We think the court below did not err in refusing permission to interplead. The petition does not shew any interest which the interve-ner had in the question of damages which was at issue between the parties. And it is not sufficient that the interpleader has claims to establish and enforce against plaintiff or defendant; to authorise an interference in their disputes, he must shew that the decision of the *198matters at issue between them, will, or may. _ , , anect his rights.
Brownson for the interpleader—Lesassier and Garland for the defendants.
It is, therefore, ordered, adjudged, and decreed, that the judgment of the district court be affirmed with costs.